t c memo united_states tax_court joon h chong and youngcha kim chong petitioners v commissioner of internal revenue respondent docket no filed date joon h chong and youngcha kim chong pro sese terri l parrot for respondent memorandum findings_of_fact and opinion carluzzo special_trial_judge this case was heard pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 respondent 1all section references are to the internal_revenue_code in effect for the year in issue all rule references are to the tax_court rules_of_practice and procedure determined a deficiency in petitioners' federal_income_tax in the amount of dollar_figure the issues for decision are whether petitioners are entitled to a deduction for a home_office used by joon h chong in connection with his practice of medicine as a self-employed anesthesiologist and whether petitioners are entitled to a deduction in an amount greater than that already allowed by respondent for automobile expenses related to joon h chong's practice of medicine issues resulting from other adjustments made in the notice_of_deficiency to petitioners' itemized and personal_exemption deductions will automatically be resolved in accordance with the resolution of the two issues referred to above findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the exhibits attached thereto are incorporated herein by this reference at the time that the petition was filed in this case petitioners resided in st joseph michigan references to petitioner are to joon h chong petitioner began practicing medicine in during the year in issue petitioner was a self-employed anesthesiologist licensed to practice in michigan he held privileges to provide services as an anesthesiologist at mercy memorial hospital the hospital in st joseph michigan petitioner was neither an employee of nor compensated by the hospital the hospital did not provide a private office for petitioner's use but he did have access to a telephone and could make and receive telephone calls on a limited basis at the hospital he also had access to an area where he could do some paperwork he was entitled to use the physicians' lounge at the hospital but due to the activity normally going on in the lounge he could not do any paperwork there on occasion petitioner would be contacted directly by a patient in need of his services however the majority of petitioner's patients were referred to him by surgeons or by the hospital he was compensated by his patients on a fee for service basis fee billing and payment arrangements were made directly between petitioner and his patients for the year petitioner reported the income earned and expenses_incurred in connection with his medical practice on a schedule c petitioner administered anesthesia to patients scheduled to undergo various surgical procedures at the hospital in addition to the services petitioner provided to patients at the hospital during surgery he would spend time with patients before and after surgery in order to assess and presumably reduce the risk of postoperative complications during petitioner administered anesthesia to patients at the hospital on occasions which required his presence there for approximately big_number hours petitioner lived in a house located approximately miles from the hospital petitioner conducted his billing activities in an office located in the basement of his house there was no sign outside petitioners' house indicating that petitioner maintained his medical office there routinely petitioner would travel between his house and the hospital two or three times per day at least days a week he employed an office manager who spent hours per week at his home_office petitioner's office manager was responsible for maintaining and updating patient billing records assisting patients with insurance and medicare form preparation and responding to questions regarding a patient's bill youngcha kim chong a registered nurse also was involved in the billing process and performed the same services as petitioner's office manager the billing services that petitioner conducted at his home_office related exclusively to his patients petitioner did not provide billing services for any other physicians petitioner had no other office from which he could conduct his billing and recordkeeping activities his patients were provided with his office telephone number which was also petitioners' personal home telephone number petitioner's patients routinely contacted petitioner or his office manager by telephone at his home_office for assistance or questions relating to billing matters petitioner rarely treated or consulted with patients for medical treatment purposes at his home_office petitioners estimated that petitioner's home_office constituted approximately percent of the total area of their house on the schedule c related to petitioner's medical practice petitioners deducted dollar_figure as expenses for the business use of their house included in this total are amounts attributable to depreciation mortgage interest property taxes utilities insurance and repairs and maintenance car expenses including depreciation in the total amount of dollar_figure were also deducted on the schedule c petitioners estimated that the automobile to which the expenses related a mazda was driven big_number miles in of the total miles driven petitioners' return reflects that big_number miles were business related and miles related to personal noncommuting purposes in the notice_of_deficiency upon which this case is based respondent disallowed petitioners' home_office deduction upon the ground that the home_office was not the principal place of petitioner's medical practice having determined that petitioner's house was not his principal_place_of_business respondent decreased petitioners' car expenses by dollar_figure upon the 2in the notice_of_deficiency respondent increased petitioners' itemized_deductions by the amounts of the real_estate_taxes and mortgage interest disallowed as part of the home_office deduction sec_280a ground that petitioners failed to establish that such expenses constitute ordinary and necessary business_expenses opinion respondent's determinations having been made in a notice_of_deficiency are presumptively correct and petitioners bear the burden of proving that such determinations are erroneous rule a 290_us_111 deductions are matters of legislative grace a taxpayer who claims a deduction must identify the specific statute which allows for the type of deduction being claimed and the taxpayer must demonstrate that he or she satisfies all of the requirements or conditions set forth in the statute rule a 503_us_79 292_us_435 welch v helvering supra home_office deduction in general sec_162 allows deductions for ordinary and necessary expenses_incurred by a taxpayer in carrying_on_a_trade_or_business sec_162 petitioner's medical practice constitutes a trade_or_business within the meaning of sec_162 see 480_us_23 the general_rule provided by sec_162 is qualified by various limitations including one that prohibits otherwise allowable deductions with respect to the use of a dwelling_unit which is used by the taxpayer during the taxable_year as a residence sec_280a the dwelling_unit involved in this case namely petitioners' house was used as their residence during the provisions of sec_280a do not apply to expenses attributable to any portion of the dwelling_unit used exclusively on a regular basis as the principal place of the taxpayer's trade_or_business sec_280a respondent agrees that the exclusive use requirement set forth in sec_280a has been satisfied however based upon the supreme court's holding in 506_us_168 respondent takes the position that petitioner's home_office does not constitute his principal_place_of_business within the meaning of sec_280a therefore according to respondent sec_280a precludes petitioners from deducting the expenses_incurred in connection with petitioner's home_office in soliman the taxpayer also an anesthesiologist administered anesthesia and treated patients at several hospitals much like petitioner dr soliman used his home_office for billing recordkeeping and other purposes related to his medical practice dr soliman did not treat any patients pincitepetitioners do argue for the application of sec_280a which allows expenses attributable to any portion of a dwelling_unit exclusively used on a regular basis by patients clients or customers in meeting or dealing with the taxpayer in the normal course of the taxpayer's trade_or_business we are satisfied that sec_280a has no application in this case contacts by telephone between petitioner and his patients do not satisfy the provisions of that section see 82_tc_318 and the rare visits by petitioner's patients do not constitute usage of the home_office for such purposes on a regular basis his home_office the supreme court held that dr soliman was not entitled to a deduction for home_office expenses because his home_office was not his principal_place_of_business after discussing various tests for determining a taxpayer's principal_place_of_business the supreme court concluded that when a taxpayer carries on business activities at more than one location the principal place of such business is the location where the most important or significant events take place in dr soliman's case the most important or significant event in the anesthesiologist's practice was the treatment of patients which took place at the hospitals not at dr soliman's home_office the supreme court recognizing that in integrated transactions all steps are essential nevertheless concluded that the activities that dr soliman performed at home were less important to his medical practice than the treatments he provided at the medical facilities commissioner v soliman supra pincite although petitioners agree that soliman applies to their situation they argue that its application would result in the allowance of the home_office deduction here in dispute petitioners take the position that petitioner's medical practice should be considered as two equally important but separate activities one consisting of treating patients and the other consisting of billing and collecting from such patients petitioners assert that the principal_place_of_business determination should be made on an activity-by-activity basis rather than on the basis of an integrated business petitioners contend that petitioner's home_office was the only place where he conducted his billing activities according to petitioners the most significant or important events in the billing process took place at petitioner's home_office therefore under soliman and pursuant to sec_280a they are entitled to treat the home_office as the principal place of petitioner's billing business and are entitled to the deduction in dispute we disagree with petitioners' contention as to how soliman applies to their case we also reject their suggestion that sec_280a and the test established by the supreme court in soliman should be applied on a bifurcated basis petitioner's medical practice constituted a single trade_or_business albeit composed of various activities contributing to the income earned from that trade_or_business because petitioner's medical practice constituted a single trade_or_business it can have no more than one principal_place_of_business after taking into account petitioner's opinion with respect to the relative importance of the various aspects of his medical practice and applying the significant activity test established in soliman to that practice we find that the most important or significant activity took place at the hospital where petitioner administered anesthesia to his patients not at his home_office where he conducted billing and other activities the facts in this case are remarkably similar to the facts in soliman consequently it is difficult to seriously entertain petitioners' argument that the application of soliman in their case should lead to a different result accordingly for the reasons discussed in soliman we find that the principal place of petitioner's medical practice in was the hospital not his home_office consequently we hold that petitioners are not entitled to a home_office deduction for the year automobile expenses along with other items not in dispute and the home_office deduction discussed above on the schedule c related to his medical practice petitioner claimed a dollar_figure depreciation expense deduction and deducted other car expenses in the amount of dollar_figure the deductions apparently relate to a mazda automobile placed_in_service in april of according to petitioners' return percent of the usage of the mazda was related to petitioner's medical practice petitioner did not explain and it is not otherwise evident from the record how he computed the dollar_figure car expense deduction in the notice of 4in their petition petitioners stated that actual auto expenses rather than standard mileage should be allowed there is no evidence in the record however regarding any actual car expenses_incurred by petitioner in connection with his medical practice deficiency respondent aggregated these two deductions and reduced the total dollar_figure by dollar_figure because petitioners did not establish that any amount more than dollar_figure was for ordinary and necessary business_expense respondent did not explain in any detail what portion of what deduction was being disallowed although the record is less than clear on the point respondent claims and petitioners do not appear to dispute that the disallowed portions of the deductions are attributable to expenses_incurred for travel between petitioner's house and the hospital according to respondent the disallowed portions of the deductions constitute or are attributable to nondeductible commuting expenses commuting expenses which are transportation_expenses incurred between an individual's residence and regular place of employment are considered personal expenses the deduction of which is prohibited by sec_262 326_us_465 respondent's position on this point obviously results in part from her determination that petitioner's house was not his principal_place_of_business we have held on numerous occasions that transportation_expenses incurred between an individual's residence and local job sites may be deductible if his residence serves as his principal_place_of_business and the travel is in the nature of normal and sec_262 provides in relevant part no deduction shall be allowed for personal living or family_expenses deductible business travel 76_tc_839 73_tc_766 57_tc_427 affd per curiam 467_f2d_943 2d cir green v commissioner tcmemo_1989_599 kisicki v commissioner tcmemo_1987_245 affd per curiam without published opinion 871_f2d_1088 6th cir adams v commissioner tcmemo_1982_223 affd without published opinion 732_f2d_159 7th cir we have also allowed deductions for expenses_incurred for transportation between an individual's residence which constituted a regular place of business and the individual's temporary places of business see 101_tc_537 applying revrul_90_23 c b however because petitioner's house was not his principal_place_of_business and because there is nothing in the record that leads us to conclude that the hospital was merely petitioner's temporary place of business the above cases provide no authority for allowing the car expense and depreciation_deductions in dispute accordingly we sustain respondent's determination with respect to the disallowed portions of petitioners' claimed car expense and depreciation_deductions to reflect the foregoing decision will be entered for respondent
